DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 8, 10, 19, 27, 29 are objected to because of the following informalities:  
Regarding claim 1, “such as an automotive movable panel of an automobile” is redundant, it should read --such as a movable panel of an automobile--.  
Regarding claim 1, “a first and second catches” should read -- a first and second catch--.  
Regarding claim 3, “the first catch mounted” should read -- the first catch is mounted--.  
Regarding claim 3, “and lock the striker to in a primary” should read -- and lock the striker in a primary--. 
Regarding claim 6, “latch position” should read --latched position--.  
Regarding claim 8, “a latching system as claimed in claim 6 the controller” should read -- a latching system as claimed in claim 6 wherein the controller--.
Regarding claim 10, “further configured to to receive” should read --further configured to receive--.  
Regarding claim 19, “in which second catch” should read -- in which the second catch--.
Regarding claim 27, “as claimed claim 1” should read -- as claimed in claim 1--.  
Regarding claim 29, “comprising at least one position sensor is configured” should read --comprising at least one position sensor which is configured--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the cooperating surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 19-20, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumeister (US 5915766 A).
Regarding claim 1, Baumeister teaches a latching system for latching a movable panel (1) such as a movable panel of an automobile (fig. 1-2), the system comprising: a striker (4) movable relative to a 
Regarding claim 2, Baumeister teaches a latching system as claimed in claim 1, in which the motor is arranged to move the striker to and lock the striker in a primary latched position of the movable front panel (col. 5, lines 19-29; fig 2 - fig. 1).  
Regarding claim 3, Baumeister teaches a latching system as claimed in claim 1, wherein the automobile further comprises a bodywork (2), wherein; the striker is mounted on one of the moveable panel (1) or the bodywork (2); the first catch (8 left) is mounted on the other of the moveable panel or the bodywork; and the motor (14) is further configured to drive the first catch (8 left) to move and lock the striker in a primary latched position (fig. 1) of the movable panel relative to the bodywork. 
Regarding claim 5, Baumeister teaches a latching system as claimed in claim 3 in which the motor (14) is further configured to drive the first catch (8 left) to move the striker from the secondary latched position (fig. 2) to the primary latched position (fig. 1), the striker being between a fully opened position thereof (when cover 1 is fully open, not shown) and the primary latched position (fig. 1) when in the secondary latched position (fig. 2).  
Regarding claim 6, Baumeister teaches a latching system as claimed in claim 1 further comprising a controller (col. 5, lines 36-37) configured to cause movement of the second catch (8 right) to a latched position arranged to limit movement of the striker (col. 5, lines 22-27).  
Regarding claim 19, Baumeister teaches a latching system as claimed in claim 1, in which the second catch (8 right) has a hook (11) at one end thereof, and comprises a latch position that is configured to catch the striker during movement of the striker (fig. 1), where the hook has a hook surface which extends substantially arcuately and tangentially relative to a pivot of the second catch 
Regarding claim 20, Baumeister teaches a latching system as claimed in claim 19, in which the second catch (8 right), the pivot for the second catch (10) and the striker (4) are arranged such that, upon the striker pulling the hook in a pull direction, the hook surface (11) is on the striker side of an imaginary plane passing through the pivot (10) of the second catch (8 right) and parallel to the pull direction.
Regarding claim 27, Baumeister teaches a latching system as claimed in claim 1, further comprising a manual release (21) for releasing the striker (col. 6, lines 14-23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumeister (US 5915766 A) in view of Zysk (WO 2013087454 A1).
Regarding claim 8, Baumeister teaches a latching system as claimed in claim 6 wherein the controller (col. 5, lines 36-37) is further configured to process a signal (col. 5, lines 41-42) and to cause movement of the second catch (8 right) to the latch position in response to the signal (col. 5, lines 22-27).  
Baumeister does not teach wherein the signal is based upon an automotive speed when the signal indicates the automotive speed is above a predetermined threshold.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the sensor of Baumeister for the speed sensor of Zysk.  By incorporating this sensor, depending on the vehicle speed the securing function of the catch hook is ensured to prevent unintentional opening of the flap as taught by Zysk.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 9, Baumeister in view of Zysk teaches a latching system as claimed in claim 8, Baumeister further teaches the latching system further comprising a bias or spring (18) configured to move the second catch (8 right) to a rest position that is out of the way of movement of the striker (fig. 2).  
Regarding claim 10, Baumeister in view of Zysk teaches a latching system as claimed in claim 9, wherein the controller (Baumeister’ col. 5, lines 36-37) is further configured to receive a signal representative of a zero vehicle speed (Zysk’ speed sensor) and a signal representative of a panel open request to cause the second catch (8 right) to be moved to the rest position (Baumeister’ col. 5, lines 19-44 describe the switches signaling the motor to start or stop in order to open the catch).  Note that Zysk’s speed sensor will indicate a zero vehicle speed by indicating zero as the threshold speed.  
Regarding claim 11, Baumeister in view of Zysk teaches a latching system as claimed in claim 10, Baumeister further teaches a latching system in which the motor is further configured to rotate a motor cam (13) to drive a cam follower (12) of an actuation member (7) rotatably mounted on a body of the latching system.  
Regarding claim 12, Baumeister in view of Zysk teaches a latching system as claimed in claim 10, Baumeister further teaches a latching system in which the first catch (8 left) is provided in the form of a .  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumeister (US 5915766 A) in view of Zysk (WO 2013087454 A1) and further in view of Dziurdzia (US 8646816 B2)
Regarding claim 13, Baumeister in view of Zysk teaches a latching system as claimed in claim 12, however the combination of references does not teach a pawl member, wherein one of the claw and the pawl member has a first lock surface and the other of the claw and the pawl member has at least one further lock surface adapted to lockingly engage said first lock surface.   
Dziurdzia teaches a similar latching system comprising a pawl member (7), wherein one of the claw (5) and the pawl member (7) has a first lock surface (9) and the other of the claw and the pawl member has at least one further lock surface (8) adapted to lockingly engage said first lock surface (fig. 3).   
It would have been obvious to one of ordinary skill in the art to combine the teachings of Baumeister in view of Zysk with the teachings of Dziurdzia in order to incorporate a pawl for added security against opening and holding the locking lever in the desired positon as identified by Dziurdzia.    All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art
Regarding claim 14, Baumeister in view of Zysk and further in view of Dziurdzia teaches the latching system as claimed in claim 13, Dziurdzia further teaches in which the first lock surface (9) comprises a pawl lock surface (9) of the pawl member (7) and the at least one further lock surface (8) comprises two locking notches (36, 37) of the claw which are selectively engageable by the pawl lock surface.  
Regarding claim 15, Baumeister in view of Zysk and further in view of Dziurdzia teaches the latching system as claimed in claim 14, Dziurdzia further teaches in which the pawl lock surface (9) and locking notches (36, 37) are arranged to engage one another in at least one latched position of the claw (fig. 3), Baumeister teaches a bias such as a spring (18) is provided for moving the claw (8) from said latched position to an open position thereof.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Baumeister (US 5915766 A) in view of Unold (DE 102014222269 A1).
Regarding claim 29, Baumeister teaches a latching system as claimed in Claim 6 further comprising at least one position sensor (15) which is configured to report a position of the first catch (8 left) to the controller (col. 5, lines 36-37) whereby the state of positions of the first and second catches is detectable (col. 5, lines 34-36).
  Baumeister does not teach wherein at least one said position sensor is mounted to sense the position of a magnet on the first catch.
Unold teaches the use of a Hall Effect sensor which utilizes a magnet to detect a position of a latch for a flap in a vehicle.   
 It would have been obvious to one of ordinary skill in the art to substitute the sensor of Unold for the sensor of Baumeister in order to incorporate a magnetic sensor.  Magnetic sensors are well known in the art and provide reliability advantages due to fewer moving parts being required in the sensor.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 21, 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 is allowable for incorporating a second catch arm adapted to engage a cam 
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675